272 F.2d 191
ESTATE of Clinton H. MARTIN, Deceased, Marjorie L. Goldman, Temporary Administratrix, and Estate of Marion E. Martin, Deceased, Marjorie L. Goldman, Executrix, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 127.
Docket 25806.
United States Court of Appeals Second Circuit.
Argued November 20, 1959.
Decided December 9, 1959.

Petition for review of a decision of the Tax Court of the United States; John W. Kern, Judge.
The taxpayers petition for review of a decision imposing the 50% fraud penalty, under Section 293(b) of the Internal Revenue Code of 1939, 26 U.S.C.A. § 293 (b).
Harry G. Goldman, New York City, for petitioners.
Kenneth E. Levin, Attorney, Department of Justice, Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson and I. Henry Kutz, Attorneys, Department of Justice, Washington, D. C., on the brief), for respondent.
Before MEDINA, MOORE and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The decision is affirmed on the opinion of Judge Kern, T. C. Memo. 1959-20.